Title: From Thomas Jefferson to Ann Eppes Harris, 26 April 1773
From: Jefferson, Thomas
To: Harris, Ann Eppes



Dear Madam
Williamsburgh Apr. 26. 1773

I have applied to Mr. Waller on the subject of your bonds. He sais that Colo. Hunter when he left the country directed him not to call for the money due from yourself and son nor to do any thing further with your bonds till further orders. On being furnished by Daniel Hylton with a copy of Colo. Hunter’s letter […] he immediately inclosed it to Colo. H[unter an]d desired his directions […] for these therefore he now [. . . .] [to do noth?]ing till he receives them. There is a p[oint in Colo. Hun?]ter’s letter which Mr. Waller did not understand, nor was I so far instructed as to be able to explain it. When I have the pleasure of seeing you you can let me into the light of it.—The Long-mountain lands are once more saved, Mr. Swann’s petition being again dismissed with costs. I will send you up an execution for the costs as soon after the court as it can be made out.I forget whether I informed yourself or your son Ned that I had got the patent made out and sealed for the lands on Otter. This secures them effectually, and on calling the caveat in June I shall hope to have costs allowed you in that also.—You desired to know when I shall be at Mr. Wayles’s after the court, and promise us the pleasure of seeing you there. I cannot with great certainty fix on the day, because it is incertain when the merchants will finish their business here, which being done I shall go to Mr. Wayles’s and after staying there three or four days shall proceed home. I expect however to leave this place about the 7th. of May, and Mr. Wayles’s the 11th. Patty will not go up with me till after the June court, when we will infallibly do ourselves the pleasure of calling on you. Mr. Wayles has been very ill for some months past, and still continues so. He mends slowly. His physician has given us hopes that he will continue to do so, tho’ he thinks it will be long before his health will be established. I am with compliments to your family Dear Madam Your affectionate friend

Th: Jefferson


P.S. I think Skipp Harris should lose not a moment till he gets a deed from Hall for the Long-mountain, since Swann talks of trying some other way of getting the money he sais is due out of this land. If he should get a conveiance from Hall I am afraid we should be much puzzled to set it right again.

 
